Citation Nr: 1122726	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for claimed ankylosing spondylitis with degenerative arthritis of the thoracolumbar spine.

2.  Entitlement to service connection for claimed ankylosing spondylitis with degenerative arthritis of the cervical spine.

3.  Entitlement to service connection for claimed lateral epicondylitis of the right elbow.

4.  Entitlement to service connection for claimed degenerative arthritis of the right knee.

5.   Entitlement to service connection for a claimed right forearm injury.

6.  Entitlement to service connection for claimed bilateral flat feet with hallux rigidus.

7.  Entitlement to service connection for a claimed rotator cuff injury of the right shoulder.

8.  Entitlement to service connection for claimed varicose veins of the left leg (claimed as a left leg and calf injury).


REPRESENTATION

Appellant represented by:	Steven A. Bander, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Appellant reported serving in the Naval Reserve from October 1954 to October 1962 and in the Air National Guard from August 1971 to August 1996.  
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the RO.

The Appellant provided testimony at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  The transcript has been obtained and associated with the claims folder. 

The claims of service connection for bilateral flat feet, the right shoulder condition and varicose veins are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on his part.


FINDINGS OF FACT

1.  The Appellant in this case had reported service in the Naval Reserve and in the Air National Guard.

2.  On March 12, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through his authorized representative, that a withdrawal of the claims of service connection for ankylosing spondylitis of the thoracolumbar and cervical spine, lateral epicondylitis of the right elbow, a right forearm injury, and degenerative arthritis of the right knee was requested.



CONCLUSION OF LAW

The criteria for withdrawal of the claims of service connection for ankylosing spondylitis of the thoracolumbar and cervical spine, lateral epicondylitis of the right elbow, a right forearm injury and degenerative arthritis of the right knee, by the Appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Appellant, through his authorized representative, has withdrawn the claims of service connection for ankylosing spondylitis of the thoracolumbar and cervical spine, lateral epicondylitis of the right elbow, a right forearm injury, and degenerative arthritis of the right knee.  Hence, there remains no allegation  of error of fact or law for appellate consideration.  

Accordingly, under the law, the Board does not have jurisdiction to review the appeal as to these identified claims, and it is dismissed.  



ORDER

The appeal as to the claim of service connection for ankylosing spondylitis with degenerative arthritis of the thoracolumbar spine is dismissed.

The appeal as to the claim of service connection for ankylosing spondylitis with degenerative arthritis of the cervical spine is dismissed.

The appeal as to the claim of service connection for lateral epicondylitis of the right elbow is dismissed.  

The appeal as to the claim of service connection for degenerative arthritis of the right knee is dismissed.  

The appeal as to the claim of service connection for a right forearm injury is dismissed.



REMAND

The Appellant contends that he is entitled to service connection for bilateral flat feet, a rotator cuff injury of the right shoulder and varicose veins of the left leg.  He asserts that his flat feet are the result of marching in service.  His rotator cuff injury and varicose veins are attributed to a July 1982 incident whereby he was struck by a moped.

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described hereinbelow.

As noted, the Appellant indicates that two of the disabilities, right shoulder and varicose veins, are the result of an accident while he was on active duty for training on July 23, 1982, with the 567th Air National Guard Band on Nantucket Island, Massachusetts.  

The Appellant served in the Air National Guard.  His duty status for July 1982 has not been confirmed.  Upon Remand, the RO must obtain a list of the his periods of active duty for training (ACDUTR) and inactive duty for training (INACDUTRA), and inactive duty for training (INACDUTRA).  38 C.F.R. § 3.159(c)(2).

The Board also remands the claims of service connection for VA examinations.  In this respect, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Appellant claims that he currently suffers from flat feet as a result of extensive marching during service and a right rotator cuff injury and varicose veins of the left leg due to injuries sustained when he was hit from behind by the moped.  

The service treatment records show that, in July 1982, the Appellant complained of being hit from behind by a moped.  He denied having had any loss of consciousness or acute complaints of the upper extremities.  There were small abrasions and contusions on the left lower calf.  The providers noted the Appellant had chronic venous stasis discoloration of the calf and wore support stockings.  He was told to elevate his extremity.  

In December 1982, the Appellant reported developing symptoms of right  shoulder pain.  There was some limitation of motion.  

An entry dated in March 1993 noted the Appellant had an industrial accident in April 1988.  He fell down a stairwell and stuck his right shoulder.  In April 1993, he was noted to be wearing TED stockings on the left leg.  The provider noted that he reported injuring his right shoulder in a work accident in April 1988.

Private medical records dated in July 1982 show the Veteran reported being hit by a moped on Friday.  He had a scrape of the left leg.  He complained of injury to his right shoulder.  X-rays of the right shoulder were negative.  The provider noted venous varicosities of the lower extremities.  

The records from Dr. BMG dated in 1983 and 1984 contain diagnoses of impingement syndrome of the right shoulder and plantar fasciitis.  The VA outpatient treatment records note treatment for venous insufficiency and  right rotator cuff tear and arthritis of the right shoulder.

A December 2007 letter from Dr. RP indicated the Appellant had no problems with his legs or shoulders prior to the 1982 accident.  Dr. RP opined that varicose veins of the left leg were related to the moped accident; however, no mention was made of the presence of varicose veins in 1982 at the time of the accident.  

A January 2008 letter from Dr. JF reveals the Appellant related having problems with his varicose veins dating back to the 1982 accident.  Dr. JF opined that his problems with his left leg were probably the result of the moped accident.  Again, no mention was made of the presence of varicose veins in 1982. 

The Appellant testified in April 2011 that he had continued problems with his right shoulder, feet and left leg since service. 

While the Appellant was afforded a VA examination in April 2007 and diagnosed with bilateral flat feet, right shoulder rotator cuff tear with degenerative changes, and chronic venous insufficiency of the left leg with varicosities, no nexus opinion was rendered.

The Board finds that clarification must be sought prior to rendering a decision on the merits of the claims, i.e. a nexus opinion must be rendered after a complete review of the claims folder and a comprehensive physical examination of the Veteran.  The specific questions are set forth in the numbered paragraphs hereinbelow.  

Ongoing VA outpatient treatment records should also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); ); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, no additional VA treatment records have been associated with the claims folder since the December 2008 Supplemental Statement of the Case (SSOC) was issued.  

In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  

The Board is prohibited from considering additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, unless having an appropriate waiver from the Veteran.

Hence, the most appropriate action is to have the RO initially consider this additional evidence associated with the record following the issuance of the December 2008 SSOC as part of its post-remand evidentiary review.  The Appellant did waive review of the additional private medical evidence submitted in March 2011. 

As these matters are being remanded, the AOJ should take efforts to ensure that it provides the Appellant with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment for the claimed conditions.  

3.  The RO should contact the appropriate record depository in order to obtain verification of any pertinent dates of active service, ACDUTRA, and INACDUTRA.  The RO should specifically request verification of the Appellant's duty status on July 23, 1982.  All requests for records and their responses should be clearly delineated in the claims folder. 


4.  After any additional records have been obtained and incorporated in the claims file, the RO should schedule the Appellant for VA examinations for the purpose of determining the current nature and likely etiology of the claimed rotator cuff injury of the right shoulder, bilateral flat feet, and varicose veins of the left leg.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.    

Right shoulder: The VA examiner should offer an opinion as to whether any current disability manifested by a right rotator cuff tear and/or degenerative arthritis is at least as likely as not caused or aggravated by the reported July 1982 moped accident.  The examiner should comment on the service treatment records (negative x-ray studies, complaints of pain and limited motion) and the April 1988 industrial accident to the right shoulder when the Appellant fell down a stairwell.    

Varicose veins: The VA examiner should offer an opinion as to whether any current disability manifested by varicose veins of the left leg is at least as likely as not related to the July 1982 moped accident.  The examiner should specifically comment on the findings of chronic venous stasis discoloration of the calf already present in the service treatment records dated in July 1982 and venous varicosities noted in private medical records dated in July 1982.  

Flat feet: The VA examiner should offer an opinion as to whether any current disability manifested by flat feet is at least as likely as not caused or aggravated by the Appellant's reported marching or another event or incident of his service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  The Appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Appellant is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

6.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record, to include the recently submitted material.  If any benefit sought on appeal remains denied, the Appellant and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


